Citation Nr: 1324587	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-40 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a prostate condition.

2.  Entitlement to an effective date prior to November 9, 2007, for the grant of service connection for dysthymic disorder and anxiety disorder.  

3.  Entitlement to an effective date prior to November 9, 2007, for the grant of service connection for tinea corporis and tinea cruris.  

4.  Entitlement to an initial evaluation in excess of 50 percent for dysthymic disorder and anxiety disorder.

5.  Entitlement to an increased evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

6.  Entitlement to an initial compensable evaluation for tinea corporis and tinea cruris.

7.  Entitlement to an increased evaluation for bilateral hearing loss, initially evaluated as 0 percent disabling and evaluated as 10 percent disabling effective January 13, 2012.

8.  Entitlement to service connection for a prostate condition, claimed as due to exposure to herbicides.

9.  Entitlement to service connection for residuals of duodenal cancer, claimed as due to exposure to herbicides.

10.  Entitlement to an initial compensable evaluation for service-connected hypertension.

11.  Entitlement to an effective date prior to January 12, 2012, for the grant of service connection for hypertension.

12.  Entitlement to an effective date prior to November 9, 2007 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, April 2010, August 2010, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The September 2008 rating decision (1) granted entitlement to service connection for dysthymic disorder and anxiety disorder and assigned an initial 30 percent rating, effective November 9, 2007; (2) granted entitlement to service connection for tinea corporis and tinea cruris and assigned a noncompensable disability rating effective November 9, 2007; (3) denied a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II; (4) denied entitlement to service connection for stomach cancer; and (5) reopened and denied a claim of entitlement to service connection for a prostate condition on the merits.  

The Veteran appealed the disability rating and effective date that were assigned for the dysthymic disorder and anxiety disorder claim; the disability rating and effective date that were assigned for the tinea corporis and tinea cruris claim; the denial of an increased rating for the diabetes mellitus claim; and the denial of service connection for stomach cancer and a prostate condition.

The April 2010 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a 0 percent rating effective October 30, 2009, and denied a TDIU.  The Veteran appealed the assigned disability rating and the TDIU denial.

The August 2010 rating decision increased the disability rating for the Veteran's service connection dysthymic disorder and anxiety disorder to 50 percent, effective November 9, 2007.  Because the RO did not assign the maximum possible disability rating, the Veteran's claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The March 2012 rating decision granted service connection for hypertension and assigned a 0 percent rating, effective January 13, 2012.  In November 2012, the Veteran filed a notice of disagreement with both the disability rating and the effective date.

A September 2012 rating decision increased the Veteran's bilateral hearing loss disability rating to 10 percent, effective January 13, 2012.  Again, because the RO did not assign the maximum possible disability rating, this claim remains on appeal.  AB, supra. 

The Board notes that there was some confusion as to whether the Veteran's private attorney was authorized to represent him on all of his claims on appeal or whether this representation had been limited to specific issues.  The Board notes, however, that multiple documents of record, including a June 2010 VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Theodore C. Jarvi as the Veteran's representative without limitation of consent, confirm the appointment of this individual as the Veteran's representative for all matters that are on appeal.

The issues of entitlement to an initial compensable rating for hypertension, entitlement to an earlier effective date for the grant of service connection for hypertension, and entitlement to an effective date prior to November 9, 2007 for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Entitlement to service connection for a prostate condition was denied by rating decision in February 1997.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the February 1997 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the

claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a prostate condition.

3.  The RO received the Veteran's claim of entitlement to service connection for dysthymic disorder and anxiety disorder on November 9, 2007.

4.  The RO received the Veteran's claim of entitlement to service connection for tinea corporis and tinea cruris on November 9, 2007.

5.  The Veteran's dysthymic disorder and anxiety disorder is manifested by occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

6.  Daily insulin use and a restricted diet, but not regulation of activities, are required to manage the Veteran's diabetes mellitus.

7.  For the period from November 9, 2007, through January 11, 2012, the Veteran's tinea cruris and tinea corporis is manifested by a rash that covers approximately five percent of his body.  

8.  On and after January 12, 2012, the Veteran's tinea cruris and tinea corporis is manifested by a rash that covers approximately one percent of his body.  

9.  For the period from October 30, 2009, through January 12, 2012, the Veteran's bilateral hearing loss is manifested by no greater than Level I hearing in the right ear and Level II hearing in the left ear.

10.  On and after January 13, 2012, the Veteran's bilateral hearing loss is manifested by no greater than Level V hearing in the right ear and Level IV hearing in the left ear.

11.  The preponderance of the evidence is against the finding that the Veteran has a prostate condition that had its onset in service or is etiologically related to any incident, disease, or exposure during the Veteran's active service.

12.  The preponderance of the evidence is against the finding that the Veteran had duodenal cancer that had its onset in service, or within one year of his separation therefrom, or is etiologically related to any incident, disease, or exposure during the Veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 1997 rating decision is new and material; thus, the claim of entitlement to service connection for a prostate condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

2.  The criteria for an effective date prior to November 9, 2007, for entitlement to service connection for dysthymic disorder and anxiety disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

3.  The criteria for an effective date prior to November 9, 2007, for entitlement to service connection for tinea corporis and tinea cruris are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

4.  The criteria for the assignment of an initial disability rating in excess of 50 percent for service-connected dysthymic disorder and anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2012).

5.  The criteria for the assignment of a disability rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

6.  Resolving reasonable doubt in favor of the Veteran, for the period from November 9, 2007, through January 11, 2012, the criteria for entitlement to a disability evaluation of 10 percent, but no more, for his service-connected tinea cruris and tinea corporis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2012).

7.  On and after January 12, 2012, the criteria for entitlement to a compensable disability rating for the Veteran's service-connected tinea cruris and tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2012).

8.  For the period from October 30, 2009, through January 12, 2012, the criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).

9.  On and after January 13, 2012, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).

10.  A prostate condition was not incurred in or aggravated by active service, to include as a result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

11.  Duodenal cancer was not incurred in or aggravated by active service and may not be presumed to have been incurred due to service, to include as a result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

For initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
	
The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board acknowledges that the Veteran was not issued notice in compliance with Kent with respect to the prostate condition claim.  Given that the Board has found new and material evidence and thus reopened the claim, the Board finds that the absence of Kent notice on this particular issue is harmless, as it does not prejudice the Veteran.  

With respect to the service connection and higher disability rating claims, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in November 2007, in which the RO advised the appellant of the evidence needed to substantiate his claims of entitlement to service connection for an acquired psychiatric disability, stomach cancer, a prostate condition, and a skin condition.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  This information was provided with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss in November 2009, and with respect to the Veteran's claim of entitlement to an increased rating for diabetes mellitus, type II, in January 2010.

The Board notes that the January 2010 notice was not issued prior to the initial adjudication of the Veteran's diabetes mellitus claim in September 2008.  The Veteran's claim, however, was readjudicated following the issuance of this notice, most recently in a September 2012 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, VA medical records, available private medical records, and Social Security Administration records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board notes that the Veteran has not been scheduled for, or provided with, VA examinations for the claims of entitlement to service connection for a prostate disability and stomach cancer.  However, as will be discussed in more detail below, the Board finds that examinations are not necessary to decide this claim due to an absence of competent and credible evidence of an in-service disease or injury or a prostate condition or duodenal cancer for more than three decades following his separation from service.  Therefore, a VA examination is not warranted for either of these claims.

The RO arranged for the Veteran to undergo VA examinations in connection with his dysthymic disorder and anxiety disorder claim in July 2008, February 2010, and January 2012; for his diabetes mellitus claim in January 2012; for his tinea corporis and tinea cruris claim in July 2008 and January 2012; and for his bilateral hearing loss claim in April 2010 and January 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to increased ratings for the issues at hand.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative has asserted that there is any deficiency in any of the examinations conducted.  Further, the Board observes that the January 2012 examination report notes that the Veteran has difficulty understanding what people are saying, and that the April 2010 examination report notes that the Veteran's hearing loss had significant effects on occupational activities but did not affect his usual daily activities.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination report.  For these reasons, the Board concludes that the reports of the April 2010 and January 2012 examinations provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for a prostate condition.  He essentially contends that this disability developed as a result of his exposure to Agent Orange in service.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that determined that no new and material evidence had been presented), will be evaluated in the context of the entire record.   Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the case at hand, the Veteran's service connection claim was denied in February 1997 based on the absence of a prostate condition.  At the time of the rating decision, the Veteran's service treatment records, service personnel records, and available private and VA medical records had been associated with the claims file.  

Since the February 1997 rating decision, new and material evidence has been submitted in the form of VA medical records reflecting that the Veteran has been diagnosed with and treated for benign prostatic hypertrophy (BPH).  This evidence is new in that it was not of record at the time of the February 1997 denial.  It is material in that it reflects the existence of a current prostate condition, which had not been demonstrated at the time of the original denial.  

In short, the Board finds that the VA medical records that were added to the claims file following the February 1997 rating decision constitute new and material evidence in that they are neither cumulative nor redundant of previously submitted evidence and they appear to raise a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a prostate condition.  To this extent, the benefit sought on appeal is granted.

III.  Earlier Effective Date

The Veteran has claimed entitlement to an earlier effective date for the grant of service connection for dysthymic disorder and anxiety disorder and for tinea corporis and tinea cruris.  The current effective date for both of these claims is November 9, 2007.

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2012).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

In the case at hand, entitlement to service connection for dysthymic disorder and anxiety disorder and for tinea corporis and tinea cruris was granted in the September 2008 rating decision.  The effective date of November 9, 2007, was assigned because that was the date on which the RO received the Veteran's service connection claims for those issues.  The Board has thoroughly reviewed the Veteran's claims folder and finds that no prior claim of entitlement to service connection for an acquired psychiatric disability or a skin condition was submitted in connection with the claim that led to the September 2008 decision.

Neither the Veteran nor his representative has identified an earlier statement that serves as a claim for service connection for an acquired psychiatric disability or a skin condition.  The Board finds that entitlement to service connection for dysthymic disorder and anxiety disorder and for tinea corporis and tinea cruris arose prior to the date of the November 9, 2007, claim.  Therefore, as a matter of law, the earliest effective date that may be assigned is the date of receipt of the claim.  Thus, an effective date prior to November 9, 2007, must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Higher Initial and Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  Dysthymic Disorder and Anxiety Disorder

The Veteran's dysthymic disorder and anxiety disorder is currently assigned a 50 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433 (2012).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Court) recently held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, ___F.3d___, No. 2012-7114, 2013 WL 1395804 (Fed. Cir. Apr. 8, 2013).  In particular, the Court has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent  level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.  

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran was assigned a GAF score of 60 during a January 2008 VA mental health outpatient consultation.

Mental health outpatient treatment notes list the following GAF scores and moods: 55 and "a little sad" in October 2009; 58 and "slightly sad with no energy," and 70 and "calm," in November 2009; 70 and "calm" in December 2009; 42 and "upset" in January 2010; 35 and "upset," and 40 and "calm," in February 2010; 45 and "depressed about my health" in March 2010; 48 and "calm" in April 2010.  These records generally note that the Veteran was alert and fully oriented on mental status examination.  Eye contact was good.  Dress was appropriate.  Speech was of normal rate and flow, without slurring, pressure, hesitation, or word finding difficulty, and with normal vocabulary.  Memory was grossly normal in all spheres with informal testing.  Thoughts were logical without evidence of psychosis including hallucinations, illusions, or delusions.  Thoughts were goal directed and not viscous or tangential and did not derail.  Affect was congruent to mood.   

VA group therapy records noted the following GAF scores: 55 in March 2008 and April 2008; 50 from May 2008 through July 2009; 48 and 55 in December 2009; 48 and 50 in April 2010; 48 in May 2010; 48 in June 2010; and 50 in July 2010.

The record contains a February 2008 VA mental health risk assessment screening note that diagnoses depression, with a note to rule out PTSD, and assigns a GAF score of 55.  He reported that he had been married for 35 years and that his relationship with his wife is "sometimes good, sometimes not so good."  He reported that he is very close to his daughter.  He reported that he gets along with his sister "as long as I don't see her."  He reported that he had suicidal ideation once, years ago.  He also "reported feeling homicidal 'all the time' but stated that his fear of consequences keeps him from acting on his thoughts."  On examination, he was neat and clean.  He was alert, oriented, and coherent.  His mood seemed anxious.  Affect was appropriate.  Speech was normal.  Thought organization was logical and goal-directed.  He denied suicidal/homicidal ideation, and delusions/hallucinations did not appear to be present.  He expressed some paranoid ideation. 

The Veteran underwent a VA mental disorders examination in July 2008.  Following interview and examination of the Veteran and review of the claims file, the examiner diagnosed dysthymic disorder; anxiety disorder not otherwise specified, and alcohol abuse.  The examiner assigned a GAF score of 55.  The examiner noted that the Veteran used alcohol as a means of self-medicating.  On examination, the Veteran reported problems with depression, anxiety, and sleep disturbance (including nightmares and difficulty staying asleep).  He reported that he has lost interest in things he used to like to do, like hunting, fishing, and making things.  The Veteran reported that he is treated with medication and attends group therapy through VA twice per month.  

Occupationally, the Veteran's longest post-service employment was as a school bus driver.  This employment lasted for eleven years and ended in 2006 after he suffered a break to his left shoulder and could no longer safely handle the bus.  He has been on Social Security Disability since 2007.

The Veteran reported that he maintains contact with his mother and sister and has a good relationship with them.  He and his wife have been married since 1973, and he, his wife, and his daughter have a very good relationship.  

The Veteran reported that he spends the day loafing around the house or going to town.  He will do some chores at home.  When he goes to town, he hangs out at his cousin's service station for an hour or so.  He prefers to go home when there are too many people at the service station.  He and his wife periodically go out to eat.  He is a member of VFW and The American Legion, but he no longer attends meetings.  He typically attends church every Sunday and most Wednesday evenings.  He has a friend whom he visits with about once per week.  He also goes and visits his daughter.  

On examination, the Veteran was causally attired and clean-shaven.  His speech was clear and discernible.  His mood and affect appeared appropriate and congruent during the evaluation.  He expressed some depression and anxiety.  He was properly oriented.  He had no difficulty with immediate recall, but could only recall one of three words on delayed recall.  On attention and calculation examination, he was unable to complete serial sevens or spell the word "world" backwards correctly.  Slowness of pace was also noted on those tasks.  There was no problem on the language portion of the examination.  No abnormal mental trends involving delusions or hallucinations were present.  The Veteran also denied any present thoughts of homicide or suicide.  

The Veteran underwent a VA mental disorders examination in February 2010.  Following review of the claims file and interview and examination of the Veteran, the examiner diagnosed dysthymic disorder; anxiety disorder, not otherwise specified; and alcohol abuse (provisional) and assigned a GAF score of 55.  The examiner noted that the Veteran had mild to moderate amounts of depression and that, at times, his depression interfered with his motivation and desire to engage in activities that he once enjoyed.  At times, he evidenced an agitated depression.  

He reported that he continues to maintain good contact with his mother and sister, and again reported having a good relationship with his wife and daughter.  The Veteran reported that he spends his day sitting and watching television and that he does some chores.  He used to enjoy fishing but had not fished in two to three years.  He reported that he has been visiting with a friend whom he hoped would get him back into fishing.  He still did not attend VFW meetings, but regularly attended church.  He and his wife may go out to eat once a month, and he may visit his sister once a month.  He may also visit his daughter.  

On examination, the Veteran was casually dressed, clean, and neatly groomed, but he was unshaven and had several days' growth of old beard.  His speech was clear and discernible.  Mood and affect were generally appropriate and congruent.  He became tearful when discussing a movie that reminded him of his own experiences in Vietnam.  He was cooperative and agreeable during the evaluation.  He was properly oriented.  He had no problem with the immediate recall task and was able to recall two of three words on delayed recall.  On the attention and calculation portion, he was unable to complete serial sevens or spell the word "world" backwards correctly.  On the language portion, he had difficulty with the repetition task and copying the intersecting pentagons.  No abnormal mental trends involving delusions or hallucinations appeared to be evident.  His thought content appeared to be devoid of homicidal or suicidal ideation.  

A January 2012 VA mental disorders examination report diagnoses PTSD; major depressive disorder, recurrent with mild severity; and alcohol abuse.  The examiner assigned a GAF score of 60.  The examiner opined that the Veteran's level of occupational and social impairment is most accurately characterized as occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

He reported that his relationships with his mother and sister were strained while growing up, but they have now improved.  He reported that he and his sister get along well now, but that is because they only see each other once every couple of weeks for a short period of time.  He reported that his relationship with his wife has been up and down but that "'now we're settled down with each other.'"  He has a positive relationship, and frequent contact, with his daughter.  

He reported having vague and passive suicidal ideation once every three or four months.  He reported that he does not sleep without the aid of pills.  He also noted that "I go off easily.  I go off on a few friends I got and I go off on my family."  He reported having anxiety, depression, and PTSD.  He reported mood swings and memory problems.  He reported that he does not have any interests or hobbies and that he no longer enjoys things that he used to enjoy.  He reported that he has a depressed mood most of the day, nearly every day.  He has diminished interest in most activities nearly every day.  He reported a diminished ability to think or concentrate.  

Of the symptoms that are enumerated in the rating criteria, the Veteran endorsed depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control (such as unprovoked irritability with periods of violence). 

Based on the above, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected dysthymic disorder and anxiety disorder is not warranted at any time during this appeal.  This conclusion is based on the Board's finding that at no point during this appeal does the severity of the Veteran's disability most closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

With respect to the 70 percent rating criteria, some fleeting, passive suicidal ideation and impaired impulse control (such as unprovoked irritability with periods of violence) are noted in the January 2012 VA examination report.  This evidence does not demonstrate obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  The January 2012 examination report also notes a depressed mood most of the day, nearly every day, but the examiner expressly found that this depression does not affect the Veteran's ability to function independently, appropriately, and effectively.  

The Board finds that the suicidal ideation and the impaired impulse control do not produce deficiencies in most areas.  While the Veteran has not worked during the period that is contemplated by this appeal, the evidence indicates that he is not working due to his left shoulder injury.  It does not reflect that the above-noted psychiatric impairment has interfered with his ability to find or maintain employment.  

Nor does the evidence suggest that the Veteran's psychiatric symptoms have caused impairment with his family relations, as he has indicated that he has had good relationships with his wife, daughter, mother, and sister during the period on appeal.  He has also indicated that past strains in his relationships with his mother and sister originated during his childhood and were not attributable to his service-connected psychiatric disabilities.  

The record does not suggest that the Veteran has had problems with judgment or thinking.  While there may be some deficiency in mood caused by his psychiatric disabilities, the symptoms of depression and anger on which this conclusion is based are not of the frequency, severity, or duration to satisfy the 70 percent rating criteria.  The Board thus finds that the evidence of record does not support the assignment of a disability rating of 70 percent.

In reaching this conclusion, the Board acknowledges that the Veteran has been assigned GAF scores as low as 35, with several assigned scores in the range indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Virtually no description that is specific to the Veteran appears in the group therapy records, thus giving the Board no basis to rely upon the bare GAF scores in determining an appropriate disability rating.  GAF scores ranging from 35 to 70 have been assigned in connection with individual mental health outpatient treatment.  

The Board notes, however, that the qualitative descriptions of the Veteran's mental status that accompanied these various GAF scores, including his appearance, speech, thought, judgment, and memory, were essentially identical, with the only variations being in the characterizations of the Veteran's mood.  These individual treatment records described the Veteran's mental status as essentially normal and do not offer a basis for finding that, at times, the Veteran's mental status could be characterized as indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  The Board therefore finds that the GAF scores as listed in the Veteran's individual and group therapy records are not supported by the qualitative descriptions of the Veteran's symptomatology as discussed above.  Therefore, despite the assignment of GAF scores as low as 35, the Board finds that entitlement to a 70 percent evaluation is not warranted.

In contrast, the Board finds that the GAF scores that were assigned by the VA examiners (a GAF score of 55 in July 2008 and February 2010 and of 60 in January 2012) are supported by the accompanying descriptions of the Veteran's complaints, pertinent history, and mental status examination findings and are thus highly probative to the case at hand.  

The Board has considered whether the Veteran is entitled to a staged rating.  See Fenderson, supra.  However, at no time during the pendency of this appeal has the Veteran's service-connected dysthymic disorder and anxiety disorder been more than 50 percent disabling.  As such, a staged rating is not warranted.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an initial rating in excess of 50 percent for dysthymic disorder and anxiety disorder must be denied.

B.  Diabetes Mellitus, Type II

The Veteran has also claimed entitlement to an increased rating for diabetes mellitus, type II.  This disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7913, a 20 percent evaluation is assignable where the diabetes requires insulin and a restricted diet; or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.

A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities, (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a veteran to be entitled to a 40 percent disability rating for diabetes mellitus under Diagnostic Code 7913, the evidence must show that it is medically necessary for a veteran to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 361 (2007).  Similarly, the conjunctive "and" contained in Diagnostic Code 7913 reflects that all criteria must be met to establish entitlement to a 40 percent rating.  Id. at 366 (citing Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001)).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 363-64.

The Board has thus reviewed the record for medical evidence of regulation of activities.  Multiple VA medical records from the period on appeal note that the Veteran has diabetes mellitus but is noncompliant to a diabetic diet.  It was recommended that he follow a diabetic diet, take medications as prescribed, and engage in regular exercise and weight management.

A February 2010 VA medical record notes that the Veteran "telephoned [and] states that he is not going to be exercising and ... will not change his diet.  So would like to be put on insulin for his diabetes."  

The January 2012 VA examination report expressly states that the Veteran does not require regulation of activities as part of medical management of his diabetes mellitus.  It notes that the Veteran's treatment involves prescribed oral hypoglycemic agents and that he uses 10 units of insulin daily.  The Veteran reported that he is not on any special diet and does not restrict any type of calories or food.  It was noted that the Veteran visits his diabetes care provider for episodes of ketoacidosis or hypoglycemic reactions fewer than twice per month.  He had not been hospitalized for ketoacidosis or episodes of hypoglycemia in the prior 12 months.  He had not experienced progressive, unintentional weight loss attributable to diabetes mellitus.  

The examiner determined that the Veteran has diabetic peripheral neuropathy and erectile dysfunction as a complication of his diabetes.  (The Board notes that the Veteran is in receipt of separate ratings for erectile dysfunction and peripheral neuropathy of the right and left upper and lower extremities.  The Veteran has not raised an appeal as to the propriety of those ratings, and they need not be further discussed.)  He was also noted to have hypertension as secondary to diabetes mellitus.  (As noted above, the Veteran was service connected for hypertension in a March 2012 rating decision.  The Veteran has disagreed with the effective date and disability rating assignments that were made at that time.  Thus, those issues are being remanded, below.)

After a thorough review of the evidence of record, the medical evidence shows that, while the Veteran is prescribed insulin and has been on a restricted diet, the most probative and credible evidence of record does not indicate that the Veteran's activities are regulated due to his diabetes mellitus as contemplated by Camacho.  As noted above, all of the enumerated 40 percent rating criteria must be satisfied in order to warrant entitlement to the 40 percent rating.  Id.  In the absence of regulation of activities, the Board thus finds that the disability picture represented by the above evidence does not meet the criteria for an evaluation greater than 20 percent.  

As the evidence preponderates against the claim, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating for diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 

C.  Tinea Corporis and Tinea Cruris

The Veteran has also claimed entitlement to a higher initial rating for tinea corporis and tinea cruris.  The current noncompensable rating is assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  This diagnostic code directs that the disability be rated as disfigurement of the head, face and neck; scars; or dermatitis, depending on the predominant disability.  The Board notes that the Veteran's disability is predominantly characterized by dermatitis and has thus used 38 C.F.R. § 4.118, Diagnostic Code 7806, which applies to dermatitis or eczema.

Under the applicable rating criteria effective on August 30, 2002, Diagnostic Code 7806 assigns a 0 percent rating for dermatitis or eczema, affecting less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy is required during a period of twelve months.  A 10 percent rating is assigned where at least five percent but not more than 20 percent of the entire body is affected, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the twelve month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.

The Board notes in passing that the regulations pertaining to rating skin disabilities were again revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The Veteran underwent a VA skin disorders examination in July 2008.  The resulting examination report notes that the Veteran's groin rash recurs and is worse in the summer.  He reported that the skin cracks open.  His current treatment was a prescription topical cream.  He has used Clotrimazole for approximately two weeks per month every month for at least the past year.  There were no systemic symptoms.  The rash on the groin area appeared to be tinea cruris fungal infection, while a rash that the Veteran described as having been on his penis had cleared up.  

On physical examination, there was an anular rash in the right inguinal crease and evidence of past rashes in the bilateral groin area with some mild discoloration noted.  The examiner estimated that the "[p]ercent of the total body area affected by the rash in the groin is about 5%."  The examiner diagnosed "[t]inea corporis, tinea cruris" and opined that this disability is a continuation of a groin rash that was initially treated while the Veteran was serving in Vietnam.

The Board notes that the Veteran also complained of numerous skin cancers, including ones that have been on the neck, bilateral ears, top of the head, both arms, and the tip of the nose.  Physical examination revealed that numerous lesions had been removed with no disfigurement.  The percent of exposed areas affected by the skin cancers was noted to be 50 percent.  

The Veteran also underwent a VA examination in January 2012.  As is relevant to the issue at hand, the examiner diagnosed tinea cruris and corporis.  The examination report notes that the Veteran used topical over-the-counter antifungal groin medication as needed, usually one to two days per month, for a total duration of less than six weeks over the past 12 months.  On examination, the examiner noted that 1 percent of the Veteran's body was affected by the tinea cruris, which was not active at present but is intermittent.  There was "[n]o evidence or dermatology reporting of tinea pedis or tinea corporis."

The Veteran was also diagnosed with actinic and seborrheic keratosis, which was noted to have been diagnosed in 2008 and has been treated with topical medications (including Desonide and Triamcinolone) and intensive light therapy.  The examiner noted that the Veteran had "a variety of scattered scaly slightly raised pink lesions to both arms, scalp and face[,] approximately 18% for the actinic and seborrheic keratosis lesions."  The examiner did not indicate, however, that the Veteran's actinic and seborrheic keratosis lesions were related to the Veteran's service or to his service-connected tinea cruris and tinea corporis.  

The Veteran's VA medical records generally reflect that he consistently denied skin rashes, but that he was also using Desonide 0.05% cream and Triamcinolone Acetonide 0.1% ointment for a skin rash.  

Based on the above, the Board will resolve reasonable doubt in favor of the Veteran and award a 10 percent rating for the period beginning on the November 9, 2007, effective date for the grant of service connection and ending on January 11, 2012, which is the day before the January 2012 VA examination.  This rating is assigned based on the July 2008 VA examiner's characterization of the Veteran's groin rash as affecting "about 5%" of his total body area.  As noted above, a 0 percent rating is warranted when less than five percent of the entire body is affected, while a 10 percent rating is warranted when at least 5 percent but no more than 20 percent of the entire body is affected.  Because it is unclear from the July 2008 examination report whether the estimate that "about 5%" of the Veteran's total body area constitutes less than five percent or at least five percent, the Board has resolved reasonable doubt in the Veteran's favor and is granting a 10 percent rating from November 9, 2007, through January 11, 2012.  

The Board finds, however, that the criteria for a compensable rating are clearly not met as of January 12, 2012, as the VA examiner found that the Veteran's service-connected tinea cruris affected one percent of his body on examination.  This estimate is far below the threshold for the 10 percent rating.  

The Veteran's VA medical records do not reflect that the Veteran sought treatment for tinea cruris or tinea corporis that covered at least five percent of his body, and the record does not indicate that his service-connected skin disability has required systemic therapy.  Thus, a 0 percent rating on and after January 12, 2012, is warranted.

In making this determination, the Board acknowledges that the July 2008 VA examination report identified numerous skin cancers that affected 50 percent of the Veteran's exposed skin, while the January 2012 examination report notes that approximately 18 percent of the Veteran's skin (it is unclear whether this refers to his total skin area or just the exposed areas) is affected by actinic and seborrheic keratosis.  The Board notes, however, that that neither of these disabilities has been linked to the Veteran's military service or to the service-connected  tinea cruris or tinea corporis.  Furthermore, both VA examiners were clearly able to distinguish between the Veteran's service-connected tinea cruris and tinea corporis and his nonservice-connected skin cancers and actinic and seborrheic keratosis.  Because it is possible in this case to separate the effects of the service-connected disability from those of the nonservice-connected disabilities, the Board need not assign a skin disability rating that includes a rating that includes the manifestations of the nonservice-connected skin disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability). 

In short, the Board finds that the assignment of staged ratings in this case is warranted.  See Fenderson, supra.  Specifically, the Board finds that the Veteran's service-connected tinea cruris and tinea corporis warrants a 10 percent disability rating from November 9, 2007, through January 11, 2012, and a 0 percent rating thereafter.  To the extent that the Veteran is seeking entitlement to ratings in excess of those awarded above, the Board notes that it has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against such ratings, the doctrine is not for application, and ratings in excess of those noted above must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

D.  Bilateral Hearing Loss

The Veteran has also claimed entitlement to a higher initial rating for his service-connected bilateral hearing loss.  This disability is currently assigned a 0 percent rating from October 30, 2009, through January 12, 2012, and a 10 percent rating effective January 13, 2012.  These ratings are assigned pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X to XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Veteran underwent a VA examination in April 2010.  The examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
65
80
LEFT
20
20
45
75
95

The puretone threshold average was 56 in the right ear and 59 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The above audiological findings show Level I hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI.  Under Table VII, this warrants a noncompensable disability rating.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the appellant's situation as the audiometric results of both of these evaluations did not show puretone thresholds of loss of 55 decibels or greater in the 1000, 2000, 3000, and 4000 Hertz frequencies for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear is shown to manifest 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.

The examiner noted that the Veteran's hearing loss had significant effects on occupational activities but did not affect his usual daily activities.


The Veteran also underwent a VA audiological examination in January 2012.  The examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
85
95
LEFT
20
20
60
70
80

The puretone threshold average was 66 in the right ear and 58 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 60 percent in the right ear and 48 percent in the left ear.  

The Board observes that the above audiological findings show Level VII hearing acuity in the right ear and Level VIII hearing acuity in the left ear under Table VI.  Under Table VII, this would warrant a 40 percent disability rating.  The Board notes, however, that the VA examiner found that it would be inappropriate to use the speech discrimination scores "because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make the combined use of puretone average and speech discrimination scores inappropriate."  In light of the VA audiologist's conclusion in this regard, the Board will use the January 2012 VA examination to rate the Veteran exclusively on puretone threshold average under Table VIA, as described above.  

The findings under Table VIA show Level V hearing loss in the right ear and Level IV hearing loss in the left ear.  Combining these results under Table VII produces a 10 percent rating.  

The provisions relating to exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a),(b) as described above again do not apply to the January 2012 VA examination report results.  

The Veteran reported to the examiner that his hearing loss disability impacts his ordinary conditions of daily life in that he cannot understand what people are saying.  

There are no contrary medical findings of record suggesting that the appellant's hearing loss meets the puretone thresholds necessary for a compensable evaluation prior to January 13, 2012, or a rating in excess of 10 percent on and after January 13, 2012.  

In reaching this conclusion, the Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his daily activities.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the VA audiological examination test results from April 2010 and January 2012, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating prior to January 13, 2012, and a rating in excess of 10 percent thereafter.  There is no competent evidence of record to refute the examination findings.  

As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, entitlement to an increased rating for bilateral hearing loss, rated as 0 percent disabling prior to January 13, 2012, and as 10 percent disabling on and after that date, is not warranted.

E.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an even greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected dysthymic disorder and anxiety disorder; diabetes mellitus, type II; tinea corporis and tinea cruris; and bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9433 for the Veteran's service-connected dysthymic disorder and anxiety disorder adequately contemplate the level of impairment that is demonstrated in the evidence of record.  A rating in excess of 50 percent is provided for manifestations of the service-connected psychiatric disability of a certain severity, frequency, and duration, and these criteria are not limited to consideration of specific symptoms.  However, the medical evidence in this case reflects that those manifestations were not present in this case.  

The Board also finds that the rating criteria of Diagnostic Code 7913 adequately contemplate the level of impairment that is demonstrated by the Veteran's service-connected diabetes mellitus, type II.  As reflected above, these criteria take into account a wide variety of dietary and activity restrictions, medication and treatment requirements, symptomatology, and complications.  The Veteran has not identified any diabetes-related impairment that falls outside of consideration of the criteria as enumerated in Diagnostic Code 7913.  

Nor has the Veteran identified symptomatology of the tinea cruris and tinea corporis that are not covered by the rating criteria pertaining to the size of the affected area or the requirement of topical or systemic treatment, to include any symptoms, such as itching or burning, that are suggested by the need for such treatment.  

In addition, as discussed above, the relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  

The Board, therefore, has determined that the available schedular evaluations for the service-connected disabilities at issue in this claim are all adequate.  Therefore, referral of any disability in this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


IV.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010. 75 Fed. Reg. 53202 (August 31, 2010).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that the Veteran served on active duty from December 1966 to December 1968 and that VA has verified the Veteran's service in the Republic of Vietnam.  The Veteran is therefore presumed to have been exposed to Agent Orange.

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

A.  Prostate Condition 

The Veteran has claimed entitlement to service connection for a prostate condition, to include as due to exposure to Agent Orange while serving in Vietnam.  

The Veteran's service treatment records reflect that his genitourinary system was clinically normal at the time of his October 1966 pre-induction examination and his December 1968 separation examination.  The Veteran expressly denied any history of or current frequent or painful urination on his October 1966 pre-induction medical history report and his December 1968 separation medical history report.  Otherwise, the Veteran's service treatment records reflect that he never complained of or sought treatment for symptoms of a prostate condition during service.

In terms of a current prostate disability, the Board notes, as discussed above, that the record contains numerous VA medical records reflecting that the Veteran has been diagnosed with, and treated for, BPH and prostatitis.  No other prostate condition has been suggested by the competent medical or lay evidence of record.  

The Board observes that BPH and prostatitis are not disabilities that are listed as being entitled to presumptive service connection based on Agent Orange exposure.  In addition, there is no competent medical evidence, and the Veteran has made no lay contention, that the Veteran has had prostate cancer.  Therefore, the Veteran does not have a prostate condition that is presumptively associated with herbicide exposure.  

In terms of direct service connection, the Veteran reported in his November 2007 claim that his prostate trouble might have started in the mid-1970s.  He reported that his testicles are painful and that it is difficult to establish a urinary flow.  

A July 2000 record from a private physician notes that the Veteran's prostate was 28 to 20 grams in volume without induration, nodularity, asymmetry, tenderness, or rectal masses on examination.  The impression was that the Veteran had "absolutely no evidence of genito urinary difficulties other than worsening impotency."

A January 2003 private medical record notes that the Veteran reported decreased force of urinary stream, increasing hesitancy, and nocturia once and rarely twice per night.  Rectal examination "revealed a soft, smooth prostate without induration, nodularity, asymmetry, or tenderness."  The diagnostic impression was of worsening prostatism in a patient with incomplete bladder emptying.  Subsequent records reflect that the Veteran's prostatism was being treated with medication.  

The author of a July 2004 VA examination report notes that "[n]o research I have noted refers to diabetes causing enlargement of the prostate.  It is non-cancerous."

Based on the above, the Board finds that entitlement to service connection for a prostate condition is not warranted on a direct basis, to include through direct evidence of a link between a current prostate condition and Agent Orange exposure.  There is no medical or lay evidence of a prostate condition in service or for several years thereafter.  The earliest medical evidence of a prostate condition of record is from January 2003, which is approximately 34 years after the Veteran's separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, even if the Board were to accept the Veteran's lay account of having had a prostate condition since the mid 1970s as competent, it does not establish that the Veteran had a prostate condition in service or until at least five years following separation.

The Board further notes that no medical expert has suggested that the Veteran's prostate condition was caused or aggravated by his military service, to include his in-service herbicide exposure.  The only suggestion of a relationship between the Veteran's prostate condition and service comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In the case at hand, however, the Veteran, as a layperson, is not competent to link his current BPH and prostatitis to service, including to his in-service Agent Orange exposure, especially considering the Veteran's own lay reports that his prostate condition did not begin until at least five years following his separation from service.  The Veteran has not reported continuous prostate disability and, in any event, in light of Walker, the Veteran cannot establish service connection for BPH or prostatitis through continuity of symptomatology alone.

In summary, the Board finds that a preponderance of the evidence is against finding a link between current prostate condition and the Veteran's military service, to include on a direct basis or based on exposure to Agent Orange.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, entitlement to service connection for a prostate condition, to include BPH and prostatitis, is not warranted. 

B.  Residuals of Duodenal Cancer

The Veteran has claimed entitlement to service connection for residuals of duodenal cancer, to include as due to his exposure to Agent Orange during service.

The Veteran's service treatment records reflect that his abdomen and viscera were clinically normal at the time of his October 1966 pre-induction examination and his December 1968 separation examination.  The Veteran expressly denied any history of or current stomach trouble or tumor, growth, or cyst on his October 1966 pre-induction medical history report and his December 1968 separation medical history report.  Otherwise, the Veteran's reflect that he never complained of or sought treatment for stomach problems during service.

In his November 2007 claim, the Veteran reported that his stomach cancer began in around 2004.  He reported that he was being treated for this condition by VA.  

A December 2004 VA gastroenterology endoscopy record notes that the Veteran had three large submucosal polyps in the duodenal bulb.  A January 2005 VA medical record notes that the Veteran's gastroenterologist called his home in reference to a carcinoid tumor found in his duodenum.  

A May 2005 private medical record reflects that the Veteran underwent a partial duodenectomy and distal gastrectomy for a carcinoma tumor located just distal to the pylorus with Billroth II reconstruction and small intestinal biopsy.  

A September 2005 gastroenterologist's note reflects that the Veteran "has a soft tissue tumor in the duodenum.  This may be service connected.  I cannot make this judgment."  

A May 2006 VA gastroenterology consultation note indicates that the diagnosis was changed from carcinoma to gastrinoma.  

As with the prostate condition discussed above, the Board notes that duodenal cancer, whether diagnosed as carcinoma or gastrinoma, does not appear on the list of disabilities entitled to presumptive service connection based on Agent Orange exposure under 38 C.F.R. § 3.309(e).  Therefore, entitlement to service connection for residuals of duodenal cancer cannot be granted on a presumptive basis based on the Veteran's in-service herbicide exposure.

The Board has also considered whether service connection may be granted on a direct basis or on a presumptive basis based on the presence of a chronic disability.  In light of the above, however, the Board finds that a preponderance of the evidence is against granting service connection on either basis.

The Board notes that the Veteran's service treatment records do not reflect that he ever complained of or was treated for any symptoms in service that have been subsequently linked to his duodenal cancer.  The record reflects that the Veteran's duodenal cancer was found in 2004, approximately 35 years following his separation from service.  As noted above, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson, supra.  Furthermore, in the absence of evidence of duodenal cancer in the year following service, service connection on a presumptive basis for a chronic disability is not warranted.

In addition, no medical expert has offered an opinion linking this disability to the Veteran's military service or to herbicide exposure therein, and the Veteran, as a layperson, does not possess the necessary medical expertise to competently make such a link.  See Jandreau, supra.  

Finally, the evidence does not suggest a link between the Veteran's duodenal cancer and another gastrointestinal disability, such as gastroesophageal reflux disease (GERD).  Even if such were the case, however, the Board notes that the Veteran is not service-connected for any such disability and that the evidence of record does not suggest a link between any such disability and the Veteran's military service.  

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's duodenal cancer and his military service, to include any in-service exposure to herbicides.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for residuals of duodenal cancer is not warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a prostate condition is reopened.

Entitlement to an effective date prior to November 9, 2007, for the grant of service connection for dysthymic disorder and anxiety disorder is denied.

Entitlement to an effective date prior to November 9, 2007, for the grant of service connection for tinea corporis and tinea cruris is denied.  

Entitlement to an initial evaluation in excess of 50 percent for dysthymic disorder and anxiety disorder is denied.

Entitlement to an increased evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling, is denied.

From November 9, 2007, through January 11, 2012, entitlement to a rating of 10 percent, but no higher, for tinea corporis and tinea cruris is granted.

On and after January 12, 2012, entitlement to an compensable evaluation for tinea corporis and tinea cruris is denied.

Entitlement to a higher evaluation for bilateral hearing loss, initially evaluated as 0 percent disabling and evaluated as 10 percent disabling effective January 13, 2012, is denied.

Entitlement to service connection for a prostate condition, claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for residuals of duodenal cancer, claimed as due to exposure to herbicides, is denied.


REMAND

As noted above, the Veteran's claim of entitlement to service connection for hypertension was granted in a March 2012 rating decision and a 0 percent disability rating was assigned, effective January 13, 2012.  In November 2012, the Veteran submitted written statements that expressly disagree with both the noncompensable disability rating and the assigned effective date.

Applicable law provides that the notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300 (2012).  In such cases, the notice of disagreement must be filed with the VA office which has assumed jurisdiction over the applicable records.  Id.

In the case at hand, the Veteran's records have been transferred to the Board in connection with the adjudication of the Veteran's remaining claims.  Thus, the Board may accept the November 2012 written statements as notices of disagreement with the disability rating and the effective date that were assigned by the March 2012 rating decision. 

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to an initial compensable rating and an effective date prior to January 13, 2012, for the Veteran's hypertension must be remanded for the issuance of a statement of the case.

Finally, the claim for an effective date prior to November 9, 2007 for TDIU is inextricably intertwined with the claims of entitlement to an initial compensable disability rating  for hypertension and entitlement to an effective date prior to January 13, 2012, for the grant of service connection for hypertension.  Consideration of the TDIU claim must take into account the higher initial rating and earlier effective date claims being remanded herein.  Therefore, the Board must defer consideration on the TDIU issue until such time as the necessary evidentiary development is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to an initial compensable rating and entitlement to an effective date prior to January 13, 2012, for service-connected hypertension.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to those issues.  The RO is free to undertake any additional development deemed necessary with respect to those issues. 

2.  After the Veteran has had the opportunity to perfect the above appeals, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


